        Case 2:17-cv-01004-SU         Document 176   Filed 03/16/21   Page 1 of 2




JEAN E. WILLIAMS                                Oliver J. H. Stiefel, OSB # 135436
Acting Assistant Attorney General               Tel: (503) 227-2212
Environment & Natural Resources Division        oliver@crag.org
U.S. Department of Justice                      Crag Law Center
                                                3141 E Burnside Street
SHAUN M. PETTIGREW                              Portland, Oregon 97214
Natural Resources Section                       Fax: (503) 296-5454
c/o NOAA, Damage Assessment
7600 Sand Point Way, NE                         David H. Becker, OSB # 081507
Seattle, WA 98155                               Tel: (503) 388-9160
Phone: (206) 526-6881                           davebeckerlaw@gmail.com
shaun.pettigrew@usdoj.gov                       Law Office of David H. Becker, LLC
                                                4110 SE Hawthorne Boulevard # 168
Counsel for Federal Defendants                  Portland, Oregon 97214

                                                Attorneys for Central Oregon LandWatch


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                              PENDLETON DIVISION

CENTRAL OREGON LANDWATCH, an                  Case No. 2:17-cv-1004-SU (Lead Case)
Oregon non-profit corporation,                Case No. 2:17-cv-1091-SU (Trailing Case)
                                              Case No. 2:17-cv-1366-SU (Trailing Case)
              Plaintiff,
                      v.
SHANE JEFFRIES, in his official capacity as
Ochoco National Forest Supervisor; GLENN
CASAMASSA, in his official capacity as        ORDER
Regional Forester for Region 6; and UNITED
STATES FOREST SERVICE,
              Federal Defendants,
           and
OCHOCO TRAIL RIDERS, OREGON
MOTORCYLE RIDERS ASSOCIATION,
PACIFIC NORTHWEST 4 WHEEL DRIVE
ASSOCIATION, DESCHUTES COUNTY 4
WHEELERS, and THE BLUERIBBON
COALTION,

              Defendant-Intervenors




1 – ORDER
            Case 2:17-cv-01004-SU        Document 176       Filed 03/16/21     Page 2 of 2




           On August 7, 2020, Magistrate Judge Sullivan issued a Findings and Recommendation

(F&R), ECF No. 162, addressing Plaintiff’s Amended Motion for Attorney Fees, Costs, and

Other Expenses, ECF No. 137. See Central Or. Landwatch v. Jeffries, Civ. Nos. 2:17-cv-01004-

SU, 2:17-cv-01091-SU, 2:17-cv-01366-SU, 2020 WL 8172994 (D. Or. Aug. 7, 2020).

Following extensions of the deadline to object to the F&R, the parties filed a Stipulated

Settlement Agreement and Release (Settlement Agreement) on February 4, 2021. ECF No. 173.

Paragraph 2 of the Settlement Agreement provides that following payment under the terms of the

Settlement Agreement, the parties “will jointly request that the Court enter an order vacating the

F&R, pursuant to Paragraph 5.” Id. ¶ 2. Paragraph 5 provides that “[w]ithin fifteen (15)

calendar days after Crag Law Center’s receipt of the payment described in Paragraphs 1 and 3 of

this Agreement, the parties will file a joint stipulation requesting that the Court vacate the F&R.”

Id. ¶ 5.

           This matter having come before the Court on the request of the parties, and the Court

being duly informed of the above provisions in the Settlement Agreement entered by the parties

to this matter, the parties’ Joint Motion and Stipulation to Vacate Findings and Recommendation

(ECF No. 175) is GRANTED, and NOW THEREFORE IT IS ORDERED that the F&R

entered as ECF No. 162 is hereby vacated.


DATE: ________________________
         March 16, 2021




                                                       Hon. Marco A. Hernández
                                                       U.S. District Judge




2 – ORDER
